--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

NINTH AMENDMENT
 
TO
 
AMENDED AND RESTATED PRIVATE LABEL
 
CREDIT CARD PROGRAM AGREEMENT
 
 
 
This Ninth Amendment to Amended and Restated Private Label Credit Card Program
Agreement ("Ninth Amendment") is entered into as of the 27th day of October,
2011 (the "Ninth Amendment Effective Date") by and among Stage Stores, Inc., a
Nevada corporation ("SSI"), Specialty Retailers, Inc., a Texas corporation
("SRI"), and Specialty Retailers (TX) LLC, a Texas limited liability company
(“SRTX”), all with their principal offices at 10201 Main Street, Houston, Texas
77025 (such three (3) parties hereinafter being referred to collectively as
"Stage"), and World Financial Network Bank, a Delaware state bank headquartered
at Delaware Corporate Center I, One Righter Parkway, Suite 100 in Wilmington,
Delaware 19803  (“WFNB” or “Bank”) and successor by conversion to World
Financial Network National Bank, a national bank (the “Conversion” and
“WFNNB”).   SSI, SRI, SRTX, and Bank are collectively referred to in this Ninth
Amendment as the "Parties."
 
R E C I T A L S:
 
WHEREAS, SSI, SRI, and WFNNB entered into an Amended and Restated Private Label
Credit Card Program Agreement dated as of March 5, 2004, as amended (the
"Agreement"), pursuant to which WFNNB issued, and WFNB now issues, private label
credit card Accounts which allow Customers of Stage to purchase goods and/or
services from Stage; and
 
WHEREAS, the Parties now desire to amend the Agreement to add SRTX as a Party to
it and to amend certain terms of the Agreement related thereto; and
 
WHEREAS, on August 1, 2011, WFNB was incorporated in the State of Delaware for
the purpose, among others, of continuing WFNNB by conversion to WFNB; and
 
WHEREAS, on August 1, 2011, WFNNB filed a Certificate of Conversion with the
Delaware Secretary of State to convert to WFNB under Section 786 of Title 5 of
the Delaware Code and the General Corporation Law of the State of Delaware
effective that date; and
 
WHEREAS, the Parties now also desire to amend the Agreement to amend certain
terms of the Agreement, including but not limited to as a result of the
Conversion.
 
 
 
DM 110919.9

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the Parties agree as follows:
 
1.         SRTX is hereby added as a Party to the Agreement.
 
2.         Definitions; References.  Each term used herein which is not defined
herein shall have the meaning assigned to such term in the Agreement.  Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "the Agreement" and each other similar reference
contained in the Agreement shall from and after the date hereof refer to the
Agreement amended hereby.
 
3.         Section 1.1 Certain Definitions.  The definition of “Account” last
amended by the Sixth Amendment to the Agreement is hereby deleted in its
entirety and replaced with the following:
 
"Account" shall mean an individual open-end revolving line of credit established
by Bank for a Customer pursuant to the terms of a Credit Card Agreement, whether
bearing the brand name Stage, Palais Royal, Goody’s, Bealls,  Peebles or
Steele’s (unless, as to Peebles Accounts or Steele’s Accounts, otherwise
specifically noted herein). Provided, however, that Bank’s obligation to issue
Steele’s Accounts is contingent on Stage completing those tasks identified by
Bank as necessary to launch Steele’s Accounts (and in a timely manner). See also
Schedule 14 regarding Steele’s Accounts.
 
“Steele’s” Definitions:
 
“Steele’s Accounts” shall mean those Accounts that bear the Steele’s name, which
can be used to make Purchases of Goods and/or Services sold by the Steele’s
line-of-business.  Conversely, “non-Steele’s Accounts” are any Accounts other
than Steele’s Accounts.
 
“Steele’s Stores” shall mean those Stage Stores that operate under the
“Steele’s” name.  Conversely, “non-Steele’s Stores” are any Stage Stores other
than Steele’s Stores.
 
4.         Section 2.4.  The second to last sentence of Section 2.4, last
amended by the Sixth Amendment to the Agreement, is hereby deleted in its
entirety and replaced with the following:
 
“Six (6) separate designs shall be used for each form (Stage, Bealls, Palais
Royal, Goody’s, Steele’s, and Peebles) and up to 27 marketing graphics shall be
supported by Bank without additional cost.”
 
 
 
2
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB 
DM 110919.9

--------------------------------------------------------------------------------

 
 
5.         Section 3.6(d).  Section 3.6(d) of the Agreement is deleted in its
entirety and replaced with a new Section 3.6(d), which reads as follows:
 
“(d) The Parties agree to the provisions set forth in Schedule 3.6(d).”
 
6.         Section 14 Steele’s Accounts.  A new Section 14 “Steele’s Accounts
and Related Matters” is hereby added to the Agreement and shall provide as
follows:
 
“Section 14 Steele’s Accounts and Related Matters
 
The Parties agree to the provisions set forth in Schedule 14”.
 
7.         For purposes of, and with respect to, the Agreement, all amendments
to the Agreement, all addenda to the Agreement, and any letter agreements
related to the Agreement, all of the following provisions shall apply:
 
(a)  WFNB shall be considered the same business and Party as WFNNB.
 
(b)  Any and all references to WFNNB or to Bank, whether executed or taking
effect before or after the Conversion, shall be interpreted as and considered to
be a reference to WFNB.
 
(c)  The Agreement, all amendments to the Agreement, all addenda to the
Agreement, and any letter agreements related to the Agreement shall be binding
upon, and enforceable against, WFNB by the other Parties; and, vice-versa,
against the other Parties by WFNB.
 
(d)  All rights of Stage, SRI and SRTX shall be preserved unimpaired and all
debts, liabilities and duties of WFNNB to Stage, SRI and SRTX shall be
enforceable against WFNB to the same extent as if those debts, liabilities and
duties had originally been incurred or contracted by WFNB.
 
Likewise, all rights of WFNNB shall be preserved unimpaired and all debts,
liabilities and duties of Stage, SRI and SRTX to WFNNB shall be enforceable by
WFNB to the same extent as if those debts, liabilities and duties had originally
been owed to WFNB.
 
(e)  The Conversion shall not affect any obligations or liabilities of WFNNB to
Stage, SRI and SRTX incurred prior to the Conversion (which are now borne by
WFNB).  Likewise, the Conversion shall not affect any rights of WFNNB (which are
now those of WFNB) nor affect any obligations or liabilities of the
non-WFNNB/WFNB Parties, which obligations and liabilities are now owed to WFNB.
 
8.         Section 10.7 Notices.  Section 10.7 of the Agreement is deleted in
its entirety and replaced with a new Section 10.7 Notices, which reads as
follows:
 
 
 
3
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB
DM 110919.9

--------------------------------------------------------------------------------

 
 
“10.7 Notices. All communications and notices pursuant hereto to a party shall
be in writing and addressed or delivered to it at its address shown below, or at
such other address as may be designated by it by notice to the other parties,
and shall be deemed given when delivered by hand, or two (2) Business Days after
being mailed (with postage prepaid) or when received by receipted courier
service:
 
 

 If to Bank:     If to SSI, SRI or SRTX:  One Righter Parkway, Suite 100    
 10201 Main Street  Wilmington, DE 19803       Houston, TX  77025  
 Attn.:  Chief Financial Officer      With a Copy to:     With a Copy to:  ADS
Alliance Data Systems, Inc.        Scott Woods, SVP Legal &  3100 Easton Square
Place      Risk Management  Columbus, OH 43219    Attn:  General Counsel, Retail
     

 
9.         Section 10. 9 Governing Law. Section 10.9 of the Agreement is deleted
in its entirety and replaced with a new Section 10.9, which reads as follows:
 
“10.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the dictates of
Delaware conflicts of laws. The Parties further agree that all amendments to the
Agreement, all addenda to the Agreement, and any letter agreements related to
the Agreement shall also be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the dictates of Delaware conflicts
of laws.
 
10.       Governing Law.  This Ninth Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the dictates of Delaware conflicts of laws.
 
11.       Counterparts; Effectiveness.  This Ninth Amendment may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original, but all of such counterparts shall together constitute one and the
same instrument.  The provisions included in this Ninth Amendment shall be
effective as of the Ninth Amendment Effective Date.
 
12.       Entire Agreement.  Except as specifically amended and supplemented by
this Ninth Amendment,  the Agreement, all amendments to the Agreement, all
addenda to the Agreement and any letter agreements related to the Agreement
shall remain in full force and effect.
 
 
 
4
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB
DM 110919.9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Ninth Amendment to be executed
by their duly authorized officers as of the Ninth Amendment Effective Date.
 
 

 WORLD FINANCIAL NETWORK BANK  STAGE STORES, INC.      By: /s/  John J. Coane   
 By: /s/  Richard E. Stasyszen            Name:   John J. Coane    Name: 
Richard E. Stasyszen                   Printed      
                  Printed        Title: Vice President & Chief Financial Officer
 Title: Senior Vice President – Finance &
          Controller
     SPECIALITY REALTORS (TX) LLC          SPECIALTY RETAILERS, INC.  By: /s/
Richard E. Stasyszen      By: /s/  Richard E. Stasyszen     Name:  Richard E.
Stasyszen  Name:  Richard E. Stasyszen                          Printed
                  Printed  Title:  Manager          
 Title: Senior Vice President – Finance &
          Controller
   




 
5
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB
DM 110919.9

--------------------------------------------------------------------------------

 

Schedule 3.6(d)
Certain Cardholder Terms and Conditions
 
 
(d)       (i) Subject to Applicable Law and the terms and conditions set forth
in the Credit Card Agreement, Bank shall charge each Cardholder a finance charge
on the unpaid balance in their Account at an annual percentage rate equal to the
Prime Rate plus 21.74% (Prime Rate plus 23.74% for Steele’s Accounts); a $1.00
minimum finance charge ($2.00 for Steele’s Accounts); late fees up to $25.00 (up
to $35.00 for Steele’s Accounts); and returned check fees equal to $30 for all
Accounts. Bank will not impose an over limit fee.  The minimum payment on all
Accounts shall be the greater of 1/15th of the balance or $20.00, rounded to the
nearest $1.00 increment.  Bank will not impose finance charges on Regular
Revolving Purchases in any billing period in which payments received and credits
issued by the payment due date, which will be twenty-five (25) days after the
statement closing date, equals or exceeds the previous balance.  Provided a
required Cardholder payment is received on, before, or one day after the due
date, Bank will not assess late fees.
 
(ii) Bank may make any changes in the terms of the Credit Card Agreement at any
time as required by Applicable Law or safety and soundness considerations or on
an individual Account by Account basis in connection with its servicing of the
Accounts.  With respect to any other changes in terms affecting the APR,
imposition of finance charges, and/or fees charged by Bank as set forth above
Bank will, prior to making any changes, review and discuss such changes with
Stage in order to maximize the potential of the Plan and mutually benefit Stage
and Bank, and will not make such changes without Stage’s prior written consent
unless required by Applicable Law or for Bank’s safety and soundness.
 
(iii) Bank shall determine the fees associated with Bank’s provision of services
to the Cardholders in connection with the Accounts in accordance with industry
practices, including electronic payments, payments by phone, requests for
excessive research (i.e. multiple statement copies), copies of payments and
Charge Slips.
 
(iv)  With respect to Steele’s Accounts, those Cardholder rates and fees
referenced in (i) above shall be subject to change as described in greater
detail in Schedule 14, in addition to any other provisions related to change set
forth elsewhere in this Schedule 3.6 (d).
 

 
 
6
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB
DM 110919.9

--------------------------------------------------------------------------------

 

Schedule 14
Steele’s Accounts and Related Matters
 
General
 
Stage has decided to conduct a test (or pilot) of a new line-of-business, known
as Steele’s. Stage intends to open approximately [****] Steele’s Stores between
the Ninth Amendment Effective Date and [****] (the “Steele’s Test Period”) and
gage performance of such stores.
 
The Parties agree that the Steele’s Stores shall participate in the Plan during
the Steele’s Test Period (plus any reasonable wind-down time needed, as
described below, if the Parties do not agree to extend the Steele’s Stores
inclusion in the Plan). During the Steele’s Stores participation, except as
specifically and expressly provided for otherwise in this Schedule 14 and and/or
elsewhere in this Agreement, participation by the Steele’s Stores
line-of-business shall be the same as the participation by the other Stage
lines-of-business. By way of example and not limitation, while credit approval
and credit limit assignments for Steele's Accounts might not be identical to
those of any one or more other Stage Accounts, they shall be determined by Bank
in a manner consistent with Bank's general credit criteria policies and
procedures applied to other Stage Accounts.
 
On the earlier of (i) [****], or (ii) the date the [****] Steele’s Store is
opened, whether based on opening a new store or converting another Stage Store
into a Steele’s Store, the Parties shall discuss in good faith the issue of
whether to include the Steele’s line-of-business in the Plan beyond the Steele’s
Test Period (or any post Steele’s Test Period wind down period, as applicable),
and if so under what terms and conditions.
 
By way of clarification, “under what terms and conditions”, as used in this
Schedule 14, refers to issues such as, but not limited to: cross shopping,
inclusion of Steele’s Accounts as Stage Accounts for purposes of calculations
under Schedule 1.1, Cardholder rates and fees, and applicable Discount Rates
(including adjustment formulas). The Parties agree that such issues are best
addressed once more is known about performance issues related to the Steele’s
Accounts, such as, but not limited to: average Purchase Price, average Accounts
Receivable, late payment patterns, revolve rates, return/credit patterns,
chargeback frequency, delinquencies, and write-offs, etc.
 
Specific
 
Notwithstanding anything to the contrary set forth elsewhere in this Agreement,
the following provisions of this Schedule 14 shall govern with respect to the
Steele’s Stores line-of-business during their participation in the Plan.
 
(a)           The Parties recognize and agree that one (but by no means the
only) feature of Steele’s Accounts not being treated as Peebles Accounts is that
Steele’s Accounts shall
 
 
 
7
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB  
DM 110919.9

--------------------------------------------------------------------------------

 
 
be included in the non-Peebles Accounts calculations under Schedule 1.1, with
regard to adjusted Discount Rates (i.e., just as would be the case if Stage
opened a new Bealls store). However, with regard to reporting, Bank will provide
to Stage one report that includes Steele’s Accounts in such calculations and one
report that excludes Steele’s Accounts from such calculations.
 
(b)           Steele’s Accounts cannot be used to make Purchases from any
non-Steele’s Stores or from any other non-Steele sales channels, unless and
until (i) SRI in its sole discretion determines otherwise, and (ii) SRI provides
Bank with sufficient prior written notice of such decision to allow Bank to take
any actions needed to accommodate SRI’s decision.  
 
(c)           Non-Steele’s Accounts cannot be used to make Purchases from any
Steele’s Store or from any other Steele’s sales channels  unless and until (i)
SRI in its sole discretion determines otherwise, and (ii) SRI provides Bank with
sufficient prior written notice of such decision to allow Bank to take any
actions needed to accommodate SRI’s decision.  
 


8
Ninth Amendment to Amended & Restated
Private Label Credit Card Program
Agreement between Stage/WFNB
DM 110919.9


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------